Citation Nr: 0502798	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-00 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from January 1967 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

A March 1997 rating decision granted service connection for 
PTSD and assigned an initial 10 percent disability rating 
retroactively effective from September 24, 1996.  But a 
December 1997 decision increased the evaluation to 30 percent 
- also effective September 24, 1996.  

During a November 1998 RO hearing the veteran withdrew from 
appellate consideration an additional claim for service 
connection for pneumonia, allegedly a residual of herbicide 
exposure (Agent Orange) in Vietnam.  See page 2 of the 
hearing transcript.  A November 1998 Hearing Officer Decision 
increased the 30 percent disability rating for PTSD to 50 
percent, again with the same effective date of September 24, 
1996.  

The veteran testified at another hearing at the RO in March 
1999 - this time before a traveling Member of the Board 
(Veterans Law Judge (VLJ)) - and the Board subsequently 
remanded his case to the RO in October 1999 for further 
development and consideration.

Thereafter, a September 2003 rating decision, in part, 
granted a 70 percent disability rating for the PTSD, again 
with the same effective date of September 24, 1996.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO also 
granted service connection for a right shoulder disorder and 
for diabetes mellitus, as due to herbicide exposure in 
service.  That grant of service connection for a right 
shoulder disorder was a complete grant of the benefit sought 
on appeal concerning that issue, and thus, that matter is no 
longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In part, an even more recent July 2004 rating decision also 
granted service connection for erectile dysfunction and 
special monthly compensation (SMC) for loss of use of a 
creative organ.  

Unfortunately, concerning the claim for PTSD at issue, 
further development is needed before the Board can decide 
this appeal.  So the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part. 


REMAND

In December 2004 the veteran was informed that the Veteran's 
Law Judge that presided over his March 1999 travel Board 
hearing was no longer employed by the Board.  As a result, he 
was informed of his right to have another hearing chaired 
by a Veteran's Law Judge that ultimately will decide his 
appeal.  And later in December 2004, he requested a new 
travel Board hearing.  So one must be scheduled.

Accordingly, this case is remanded to the RO for the 
following: 

Schedule the veteran for another travel 
Board hearing in accordance with the 
docket number of his appeal.  Notify him 
of the time, date, and location of his 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and decides 
that he no longer wants this type of 
hearing before a Veterans Law Judge (or 
any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in his claims file.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


